DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 08/08/2022.  An initialed copy is attached to this Office Action.

Response to Amendment
This Office action is in response to the communication filed 06/23/2022.
The Amendments to Claims 1 and 9, filed 06/23/2022, are acknowledged and accepted.
The Cancellation of Claims 2 and 10, filed 06/23/2022, are acknowledged and accepted.

Response to Arguments
Applicant's arguments filed 06/23/2022 have been fully considered but they are not persuasive. Applicant argues that Gila does not disclose the ground electrode is exposed, let alone exposed completely around the display device on the outer edge of the display device.  However, the Examiner respectfully disagrees.  Gila discloses wherein the charges 481, 482 travel laterally through the semiconducting layer 425 and then down through the ground connections 420 to the ground plane 415 (paragraph 0036). Gila also discloses Charges 431 and 432 from the top of layer 505 could be discharged to the 415 ground plane 415 via layers 417 and 505. In some implementations, an additional ground connection 420 can be added (paragraph 0047). Gila lastly disclose the charge receiving layer 425 in this example is formed from a semiconducting material which gradually dissipates the charges to the ground plane 415 (paragraph 0035). Gila discloses the charges going through the ground plane 415 and the ground connection 420 and figure 4 shows the ground plane 415 being exposed and on the outer edge of the support structure (see annotated figure 4c below). 

    PNG
    media_image1.png
    344
    593
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 7-9, and 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gila et al. (2012/0320001), hereinafter Gila.
Regarding claim 1, Gila discloses, in figures 4a-4c, a display device (400, e-paper) (paragraph 0034) comprising:  an electronic paper display (106, microcapsules; 114, microcapsules; 120, white particles; 124, black particles; and 130, matrix) imageable by receiving charges on a charge receiving layer (425, charge receiving layer) of the electronic paper display (paragraphs 0030-0032); and a ground electrode (415, ground plane and 420, ground connection) opposite to the charge receiving layer (425, charge receiving layer) of the electronic paper display and exposed at an outer edge of the display device (paragraph 0036 and annotated figure 4c above shows the ground connection 420 is on the edges of the display layer), wherein the ground electrode (415, ground plane and 420, ground connection) is exposed completely around the display device on the outer edge of the display device (paragraph 0036 discloses wherein the charges 481, 482 travel laterally through the semiconducting layer 425 and then down through the ground connections 420 to the ground plane 415) (see annotated figure 4c above).
Regarding claim 5, Gila discloses, in figures 4a-4c, a display device (400, e-paper) (paragraph 0034), wherein the ground electrode (415, ground plane and 420, ground connection) allows charges received on the charge receiving layer (425, charge receiving layer) during writing of the electronic paper display to flow to the ground electrode (415, ground plane and 420, ground connection) (paragraph 0035).
Regarding claim 7, Gila discloses, in figures 4a-4c, a display device (400, e-paper) (paragraph 0034), wherein the electronic paper display (106, microcapsules; 114, microcapsules; 120, white particles; 124, black particles; and 130, matrix) comprises an active layer (417, active layer) between the charge receiving layer (425, charge receiving layer) and the ground electrode (415, ground plane and 420, ground connection) (paragraphs 0030-0043).
Regarding claim 8, Gila discloses, in figures 4a-4c, a display device (400, e-paper) (paragraph 0034), wherein the active layer (417, active layer) comprises microcapsules (106, microcapsules) comprising black particles (124, black particles) and white particles (120, white particles) suspended in a fluid medium (paragraph 0017 discloses black and white particles suspending films).
Regarding claim 9, Gila discloses, in figures 4a-4c, a display device (400, e-paper) (paragraph 0034), comprising:  a support structure (405, base and 410, protective layer) (paragraph 0031 discloses that the base 405 structurally supports the components); a ground electrode (415, ground plane and 420, ground connection) arranged on the support structure (405, base and 410, protective layer) and exposed at an edge of the support structure (paragraph 336 and figure 4c shows the ground connection 420 is on the edges of the display layer); and an electronic paper display (106, microcapsules; 114, microcapsules; 120, white particles; 124, black particles; and 130, matrix) arranged on the ground electrode (415, ground plane and 420, ground connection) (paragraphs 0030-0032), the electronic paper display imageable by receiving charges on a charge receiving layer (425, charge receiving layer) of the electronic paper display (paragraphs 0030-0032), (paragraph 0036 and annotated figure 4c above shows the ground connection 420 is on the edges of the display layer), wherein the ground electrode (415, ground plane and 420, ground connection) is exposed completely around the display device on the outer edge of the display device (paragraph 0036 discloses wherein the charges 481, 482 travel laterally through the semiconducting layer 425 and then down through the ground connections 420 to the ground plane 415) (see annotated figure 4c above).
Regarding claim 11, Gila discloses, in figures 4a-4c, a display device (400, e-paper) (paragraph 0034), wherein the charge receiving layer (425, charge receiving layer) is recessed with respect to the support structure (405, base and 410, protective layer) (paragraph 0035).
Regarding claim 12, Gila discloses, in figures 4a-4c, a display device (400, e-paper) (paragraph 0034), wherein the support structure (405, base and 410, protective layer) comprises a conductive polymer (paragraph 0047).
Regarding claim 13, Gila discloses, in figures 4a-4c, a display device (400, e-paper) (paragraph 0034), wherein the ground electrode (415, ground plane and 420, ground connection) allows charges received on the charge receiving layer (425, charge receiving layer) during writing of the electronic paper display to flow to the ground electrode (415, ground plane and 420, ground connection) (paragraph 0035).
Regarding claim 14, Gila discloses, in figures 4a-4c, a display device (400, e-paper) (paragraph 0034), wherein the charge receiving layer is tinted with alternating blue, red, and green regions, and wherein adjacent blue, red, and green regions form color pixels (paragraph 0021).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gila et al. (2012/0320001), hereinafter Gila.
Regarding claim 3, One embodiment of Gila (figures 4a-4c) discloses all the limitations in common with claim 1, and such is hereby incorporated.
One Embodiment of Gila (figures 4a-4c) does not specifically disclose wherein the ground electrode comprises a transparent conductive material.
Embodiment of Gila (figures 1A and 1B) wherein the ground electrode (415, ground plane and 420, ground connection) comprises a transparent conductive material (paragraph 0019).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Embodiment (figures 4A-4C) of Gila with the Embodiment (figures 1A and 1B) of Gila for the purpose transmitting light.
Regarding claim 4, One embodiment of Gila (figures 4a-4c) discloses all the limitations in common with claim 1, and such is hereby incorporated.
One Embodiment of Gila (figures 4a-4c) does not specifically disclose wherein the ground electrode comprises an opaque conductive material.
Embodiment of Gila (figures 1A and 1B) wherein the ground electrode (415, ground plane and 420, ground connection) comprises an opaque conductive material (paragraph 0019).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Embodiment (figures 4A-4C) of Gila with the Embodiment (figures 1A and 1B) of Gila for the purpose transmitting light.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gila et al. (2012/0320001), hereinafter Gila.
Regarding claim 6, One embodiment of Gila (figures 4a-4c) discloses all the limitations in common with claim 1, and such is hereby incorporated.
One Embodiment of Gila (figures 4a-4c) does not specifically disclose further comprising:  a ground access stripe electrically coupled to the ground electrode.
Embodiment (figures 2A and 2B) of Gila discloses further comprising:  a ground access stripe (204, e-paper strip) electrically coupled to the ground electrode (paragraph 0022 and paragraph 0024).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Embodiment (figures 4A-4C) of Gila with the Embodiment (figures 2A and 2B) of Gila for the purpose of using the magnetic strip for access to buildings and/or purchases using a gift card or credit card.

Allowable Subject Matter
Claims 15-20 are allowed.
The prior art of record fails to teach or fairly suggest to one of ordinary skill in the art at the time of the invention, in conjunction with all the other claimed limitation, a system having all the claimed features of applicant's instant invention, specifically including: in claim 15, a first conductive roller, and a second conductive roller; wherein the first conductive roller and the second conductive roller are to contact the ground electrode to provide a ground return path that allows charges received on the charge receiving layer to flow to the ground electrode during writing of the electronic paper display as the writing module and the display device are moved relative to each other, as set forth in the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N THOMAS whose telephone number is (571)272-2341. The examiner can normally be reached Monday - Friday 7:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRANDI N THOMAS/Primary Examiner, Art Unit 2872